Citation Nr: 0101697	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  98-08 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

The propriety of the initial noncompensable rating assigned 
for the veteran's service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from March to December 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Roanoke, 
Virginia, which granted service connection for bilateral 
hearing loss and assigned a noncompensable evaluation, 
effective April 24, 1997.  The veteran appealed the 
disability evaluation assigned his bilateral hearing loss.  

Because the veteran has disagreed with the initial rating 
assigned for his bilateral hearing loss, the Board has 
recharacterized the issue as involving the propriety of the 
initial evaluation assigned.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

The veteran requested that he be afforded a hearing before a 
Member of the Board at the RO.  However, in a signed 
statement, dated in May 1999, the veteran indicated that he 
did not want such a hearing.  The veteran's hearing request 
is thus deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2000).  

In July 1999, the Board remanded the case to the RO for 
further development and readjudication of the claim.  
Following the appropriate development, the RO continued the 
denial of the claim and the file was returned to the Board.

FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the veteran's appeal has been obtained.  

2.  Prior to June 10, 1999, the veteran's May 1997 VA 
audiological evaluation revealed findings that compute to 
Level II hearing loss in the right ear and Level I hearing 
loss in the left ear.  

3.  Prior to June 10, 1999, the veteran's October 1998 VA 
audiological evaluation revealed findings that compute to 
Level I hearing loss in the right ear and Level II hearing 
loss in the left ear.  

4.  Since the date that the regulations pertaining to rating 
hearing loss were revised on June 10, 1999, the veteran's VA 
audiology evaluation, dated in October 1999, revealed 
findings that compute to Level I hearing loss in the right 
ear and Level I hearing loss in the left ear.  


CONCLUSION OF LAW

As the assignment of an initial noncompensable rating for 
bilateral hearing loss since the effective date of the grant 
of service connection was proper, the criteria for a higher 
evaluation have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 
(1998 & 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records show that he was 
treated for bilateral ear perforation and drainage.  He filed 
his claim for service connection for bilateral hearing loss 
in April 1997 and underwent VA audiologic testing in May 1997 
pursuant to that claim.  The results of that testing revealed 
bilateral mild to moderate hearing loss.  In June 1997, the 
RO granted service connection for bilateral hearing loss, 
assigning the disability a noncompensable rating, effective 
from April 1997, the date of receipt of the veteran's claim. 

When seen by the VA in May 1997, the veteran's audiological 
evaluation results, in puretone thresholds, in decibels, 
were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
25
35
55
LEFT
N/A
20
       
30
55
50

Puretone threshold average in the right ear was 38 decibels, 
with speech discrimination ability of 88 percent.  The pure 
tone threshold average in the left ear was 39 decibels, with 
speech discrimination ability of 92 percent.  The scores were 
obtained by using the Maryland CNC word list.  The impression 
given by the examiner was that the veteran had mild to 
moderate sensorineural hearing loss, bilaterally.  The 
tympanogram measures were of normal volume and there was 
normal eardrum compliance.  In the examiner's opinion, those 
results confirmed that, at the time of the examination, there 
was no ear drum perforation.  

From July through September 1998, the veteran underwent a 
series of VA administered hearing tests.  The outpatient 
treatment reports contain several comments indicating the 
examiner, having administered an audiology test in July 1998, 
did not believe the test results were valid and reliable.  
Inter-test consistency was noted on the form to be "poor."  
Further, voluntary responses did not agree with the 
objectively measured acoustic reflexes.  

The results of the veteran's October 1998 VA audiology 
evaluation revealed the following puretone thresholds, in 
decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
45
55
50
LEFT
N/A
35
45
55
50

The puretone threshold average in the right ear was 46 
decibels, with speech discrimination ability of 92 percent.  
The pure tone threshold average in the left ear was 46 
decibels, with speech discrimination ability of 88 percent. 
The scores were obtained by using the Maryland CNC word list.  
The results of tympanometry, acoustic reflex testing, and 
acoustic reflex decay were unremarkable.  The diagnosis, for 
both ears, was mild to moderate hearing loss through 1500-400 
Hz and moderately severe at higher test frequencies.  

The veteran's VA outpatient treatment records for 1997 
through 1999 show that he was seen for various disorders not 
currently under consideration.  These records also show that 
he had been seen on occasion to have his hearing aids 
adjusted.  

On VA audiology testing in October 1999, the following 
puretone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
25
40
50
LEFT
N/A
20
25
50
55

The puretone threshold average in the right ear was 33 
decibels, with speech discrimination ability of 96 percent.  
The pure tone threshold average in the left ear was 38 
decibels, with speech discrimination ability of 92 percent.  
The scores were obtained utilizing compact disk recordings of 
the Maryland CNC word lists.  The results of tympanometry 
revealed normal tympanograms and normal physical volume 
measurements, bilaterally.  The examiner noted that such 
results indicated intact tympanic membranes and normal middle 
ear mobility.  Acoustic reflexes were present at normal 
hearing levels and acoustic reflex decay was negative, 
bilaterally.  These findings, as per the examiner, confirmed 
that no middle ear fluid was present.  The examiner noted 
that the right ear hearing acuity was within the normal 
limits from 250-2000 Hz, with mild/moderate sensorineural 
haring loss from 3000-8000 Hz.  The left ear revealed hearing 
acuity that was within the normal limits from 250-2000 Hz, 
with a moderate sensorineural hearing loss from 3000-8000 Hz.  
Word recognition in quiet was considered good.  

On review of the claims file, the above-mentioned VA examiner 
commented that the veteran's hearing test results showed 
different results from test to test.  He noted that the 
veteran's responses had been hesitant and somewhat 
inconsistent every time he had been tested.  However, the 
examiner offered that the test results of the veteran's 
October 1999 VA audiology examination were in much better 
agreement with acoustic reflexes and with subjective opinion 
based upon the veteran's ability to communicate without 
amplification and without visual cues.  Those results were 
considered to be the most valid representation of the 
veteran's true organic hearing ability that had been obtained 
thus far.  The examiner further offered that the 
configuration of the pure tone results was consistent with a 
combination of presbycusis (aging) and noise exposure.  The 
findings from the October 1999 VA examination revealed intact 
tympanic membranes and normal middle ear mobility.  Lastly, 
the examiner commented that the findings were appropriate for 
the veteran's age and thirty-eight plus year history of noise 
exposure.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in VA's Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, as in the case at hand, where the question 
for consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

In this case, the RO has not issued a statement of the case 
and/or a supplemental statement of the case that explicitly 
reflect consideration of whether "staged rating" would be 
appropriate in the veteran's case.  Nonetheless, the claims 
file reflects consideration of additional evidence in light 
of the applicable rating criteria at various points during 
the appeal.  Thus, the RO effectively considered the 
appropriateness of its initial evaluation under the 
applicable rating criteria in conjunction with the submission 
of additional evidence at various times during the pendency 
of the appeal.  The Board considers this to be tantamount to 
a determination of whether "staged rating" was appropriate; 
thus, the Board finds that further remand of the case would 
not be productive, as it would not produce a markedly 
different analysis on the RO's part, or give rise to markedly 
different arguments on the veteran's part.  Furthermore, for 
the reasons explained below, the veteran's hearing loss has 
warranted the same rating since the effective date of the 
grant of service connection.

As a further preliminary matter, the Board points out that, 
during the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4 (1998), including the rating criteria for evaluating 
diseases of the ear. This amendment was effective June 10, 
1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 1999).  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the appellant.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Therefore, the Board must evaluate the veteran's claim for 
bilateral ear hearing loss, under both the old criteria in 
the VA Schedule for Rating Disabilities and the current 
regulations and apply the more favorable result, if any.  A 
May 2000 supplemental statement of the case reveals that the 
RO has evaluated the veteran's service-connected bilateral 
hearing loss under the rating criteria in effect prior to and 
subsequent to June 10, 1999; hence, there is no due process 
bar to the Board doing likewise.  

At the time that the veteran filed his claim for a higher 
rating for bilateral hearing loss, evaluations of hearing 
loss ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with average hearing threshold levels as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second (Hertz).  To evaluate the degree of 
disability from defective hearing, the rating schedule 
established eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  See 38 C.F.R. 4.87, Diagnostic Codes 6100 
to 6110 (1998). 

The criteria for rating diseases of the ear (and other sense 
organs) were amended effective June 10, 1999.  However, while 
the above noted schedular criteria for rating hearing loss 
(i.e. those that establish the eleven auditory acuity levels) 
have not changed, and are currently located at 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2000), the June 1999 amendment 
adds the provisions of 38 C.F.R. § 4.86 for evaluating 
exceptional patterns of hearing impairment.  

38 C.F.R. § 4.86(a) (2000) provides that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) provides 
that when the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specials will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  

In the instant case, the veteran's hearing loss will be 
evaluated under the former criteria up to the effective date 
of the change in regulations in June 1999.  Thereafter, the 
degree of hearing loss will be evaluated under both the 
former and revised criteria, with the version most favorable 
to the veteran applied.  

As noted, service connection has been in effect since April 
1997.  Following its review of the medical evidence of record 
dated since that time, the Board finds that the veteran's 
bilateral hearing loss has been properly evaluated as 
noncompensable, under either the former or revised rating 
criteria.  .  

The May 1997 VA audiological evaluation (conducted when only 
the former rating criteria were in effect) revealed that the 
average puretone decibel for the veteran's right ear was 38.  
Speech discrimination was 88 percent.  By intersecting the 
column in Table VI for average puretone decibel loss falling 
between 0 and 41 with the line for percent of discrimination 
from 84 to 90, the resulting numeric designation for the 
right ear is II.  

The average puretone decibel loss for the veteran's left ear 
was 39.  Speech discrimination was 92 percent.  By 
intersecting the column in Table VI for average puretone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 92 to 100, the resulting 
numeric designation for the left ear is I.  

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of I for the better ear and II for 
the poorer ear, the point of intersection on Table VII 
requires a noncompensable evaluation under Diagnostic Code 
6100 under the former criteria.  

The October 1998 VA audiological evaluation (also conducted 
when only the former rating criteria were in effect) revealed 
that the average puretone decibel for the veteran's right ear 
was 46.  Speech discrimination was 92 percent.  By 
intersecting the column in Table VI for average puretone 
decibel loss falling between 42 and 49 with the line for 
percent of discrimination from 92 to 100, the resulting 
numeric designation for the right ear is I.  

The average puretone decibel loss for the veteran's left ear 
was 46.  Speech discrimination was 88 percent.  By 
intersecting the column in Table VI for average puretone 
decibel loss falling between 42 and 49 with the line for 
percent of discrimination from 84 to 90, the resulting 
numeric designation for the left ear is II.  

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of I for the better ear and II for 
the poorer ear, the point of intersection on Table VII 
requires a noncompensable evaluation under Diagnostic Code 
6100 under the former criteria.  

The veteran's October 1999 VA audiological evaluation 
(conducted after the regulations governing evaluation of 
hearing loss were revised) revealed that the average puretone 
decibel for the veteran's right ear was 32.  Speech 
discrimination was 96 percent.  By intersecting the column in 
Table VI (found at 38 C.F.R. 4.87 of the rating schedule in 
effect prior to the amendment and at 38 C.F.R. § 4.85 of the 
rating schedule in effect since the June 1999 amendment) for 
average puretone decibel loss falling between 0 and 41 with 
the line for percent of discrimination from 92 to 100, the 
resulting numeric designation for the right ear is I.  

The average puretone decibel loss for the veteran's left ear 
was 38.  Speech discrimination was 92 percent.  By 
intersecting the column in Table VI for average puretone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 92 to 100, the resulting 
numeric designation for the left ear is I.  

Reference is then required to Table VII (which is identical 
in both the old and the current provisions) for assignment of 
a percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of I for the better ear and I for 
the poorer ear, the point of intersection on Table VII 
requires a noncompensable evaluation under Diagnostic Code 
6100. 

As explained above, the revised criteria for rating hearing 
loss also includes analysis under 38 C.F.R. § 4.86 (2000) 
which, unlike the former criteria, calls for the use of Table 
VIa at certain times, when that Table would result in a 
higher Roman numeral designation.  Here, however, the 
puretone thresholds reported on the October 1999 examination 
are not: (a) 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz); or 
(b) 30 decibels or less at 1000 Hertz, and 70 decibels or 
more at 2000 Hertz.  As such, Table VIa is not for 
application.  

In view of the foregoing, the Board must conclude that 
regardless of whether the veteran's bilateral hearing loss is 
evaluated under the former or the revised criteria, a 
nonconcompensable evaluation has been warranted since the 
effective date of the grant of service connection.  Hence, 
there is no basis for the assignment of a "staged rating."

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although 
the Board sympathizes with the veteran's difficulties due to 
hearing loss, the Board is constrained to abide by VA 
regulations.  Disability ratings in hearing loss cases are 
assigned by way of a mechanical application of the average 
pure tone thresholds and speech discrimination percentages to 
the tables furnished in the rating schedule.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  In light of the 
above, the Board finds that the preponderance of the evidence 
is against his claim for a compensable rating for bilateral 
hearing loss, and the claim must be denied.


ORDER

As the initial noncompensable rating assigned for bilateral 
hearing loss was proper, a higher evaluation is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

